 

Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT 

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of April 8, 2013, and effective as of December 21, 2012 between BOLDFACE
Group, Inc., a Nevada corporation (the “Company”), and the persons who have
executed the signature page(s) hereto (each, a “Purchaser” and collectively, the
“Purchasers”).

 

RECITALS:

 

WHEREAS, the Company offered, in compliance with Rule 506 of Regulation D and/or
Regulation S of the Securities Act (as defined herein), to investors in a
private placement transaction (the “PPO”), units (the “Units”) of its
securities, with each Unit consisting of (i) a Note in denomination of Two
Hundred Thousand Dollars ($200,000), which will be convertible into shares of
the Company’s Common Stock and (ii) the Purchaser Warrants;

 

WHEREAS, the first closing of the PPO took place on December 21, 2012; and

 

WHEREAS, the final closing of the PPO took place on April 8, 2013; and

 

WHEREAS, in connection with the PPO, the Company agreed to provide certain
registration rights related to the Warrant Shares and the Conversion Shares, on
the terms set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants, and conditions set forth herein, the parties mutually
agree as follows:

 

1. Certain Definitions. Capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to them in that certain Securities Purchase
Agreement (the “Purchase Agreement”), dated April 8, 2013, among the Company and
the Purchasers signatory thereto. As used in this Agreement, the following terms
shall have the following respective meanings:

 

“Approved Market” means the Over-the-Counter Bulletin Board, the Nasdaq Stock
Market, the New York Stock Exchange or the American Stock Exchange.

 

“Blackout Period” means, with respect to a registration, a period, in each case
commencing on the day immediately after the Company notifies the Purchasers that
they are required, because of the occurrence of an event of the kind described
in Section 4(f) hereof, to suspend offers and sales of Registrable Securities
during which the Company, in the good faith judgment of its board of directors,
determines (because of the existence of, or in anticipation of, any acquisition,
financing activity, or other transaction involving the Company, or the
unavailability for reasons beyond the Company’s control of any required
financial statements, disclosure of information which is in its best interest
not to publicly disclose, or any other event or condition of similar
significance to the Company) that the registration and distribution of the
Registrable Securities to be covered by such Registration Statement, if any,
would be seriously detrimental to the Company and its stockholders and ending on
the earlier of (1) the date upon which the material non-public information
commencing the Blackout Period is disclosed to the public or ceases to be
material and (2) such time as the Company notifies the selling Holders that the
Company will no longer delay such filing of the Registration Statement,
recommence taking steps to make such Registration Statement effective, or allow
sales pursuant to such Registration Statement to resume.

 

 

 

 

“Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which the Commission is required or authorized to close.

 

“Commission” means the U. S. Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

 

“Common Stock” means the common stock of the Company and any and all shares of
capital stock or other equity securities of: (i) the Company which are added to
or exchanged or substituted for the Common Stock by reason of the declaration of
any stock dividend or stock split, the issuance of any distribution or the
reclassification, readjustment, recapitalization or other such modification of
the capital structure of the Company; and (ii) any other corporation, now or
hereafter organized under the laws of any state or other governmental authority,
with which the Company is merged, which results from any consolidation or
reorganization to which the Company is a party, or to which is sold all or
substantially all of the shares or assets of the Company, if immediately after
such merger, consolidation, reorganization or sale, the Company or the
stockholders of the Company own equity securities having in the aggregate more
than 50% of the total voting power of such other corporation.

 

“Effective Date” means the later of (i) the date set forth in the preamble to
this Agreement and (ii) the date of the final closing of the PPO.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

“Family Member” means (a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended, the estate of any such
individual, and any corporation, association, partnership or limited liability
company all of the equity interests of which are owned by those above described
individuals, trusts or organizations and (b) with respect to any trust, the
owners of the beneficial interests of such trust.

 

“Holder” means each Purchaser or any of such Purchaser’s respective successors
and Permitted Assignees who acquire rights in accordance with this Agreement
with respect to any Registrable Securities directly or indirectly from a
Purchaser or from any Permitted Assignee.

 

2

 

 

“Majority Holders” means at any time Holders representing a majority of the
Registrable Securities.

 

“Permitted Assignee” means (a) with respect to a partnership, its partners or
former partners in accordance with their partnership interests, (b) with respect
to a corporation, its stockholders in accordance with their interest in the
corporation, (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company, (d) with respect to an individual party, any Family Member of such
party, (e) an entity that is controlled by, controls, or is under common control
with a transferor, or (f) a party to this Agreement.

 

“Piggyback Registration” means, in any registration of Common Stock as set forth
in Section 3(b), the ability of holders of Registrable Securities to include
Registrable Securities in such registration.

 

“PPO” has the meaning given it in the recitals of this Agreement.

 

The terms “register,” “registered,” and “registration” refers to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.

 

“Registrable Securities” means the Warrant Shares and Conversion Shares but
excluding (i) any Registrable Securities that have been publicly sold or may be
sold immediately without registration under the Securities Act either pursuant
to Rule 144 of the Securities Act or otherwise; (ii) any Registrable Securities
sold by a person in a transaction pursuant to a registration statement filed
under the Securities Act; (iii) any Registrable Securities that are at the time
subject to an effective registration statement under the Securities Act; or (iv)
any shares underlying the warrant commission issued to the placement agent and
sub-agents in the PPO.

 

“Registration Default Date” means the date that is 90 days after the date the
Registration Statement is actually filed with the Commission.

 

“Registration Default Period” means the period during which any Registration
Event occurs and is continuing.

 

“Registration Event” means the occurrence of any of the following events:

 

(a) the Company fails to file with the Commission the Registration Statement on
or before the Registration Filing Date;

 

(b) the Company fails to use its commercially reasonable efforts to cause the
Registration Statement to be declared effective by the Commission on or before
the Registration Default Date;

 

3

 

 

(c) after the SEC Effective Date, sales of Registrable Securities cannot be made
pursuant to the Registration Statement for any reason (including without
limitation by reason of a stop order, or the Company’s failure to update the
Registration Statement) other than the occurrence of an event of the kind
described in Section 4(f) which gives rise to a Blackout Period and except as
excused pursuant to Section 3(e); or

 

(d) the Common Stock generally or the Registrable Securities specifically are
not listed or included for quotation on an Approved Market, or trading of the
Common Stock is suspended or halted on the Approved Market, which at the time
constitutes the principal market for the Common Stock, for more than two full,
consecutive Trading Days; provided, however, a Registration Event shall not be
deemed to occur if all or substantially all trading in equity securities
(including the Common Stock) is suspended or halted on the Approved Market for
any length of time.

 

“Registration Filing Date” means the date that is 45 days after date of the
final closing of the PPO.

 

“Registration Statement” means the registration statement that the Company is
required to file pursuant to this Agreement to register the Registrable
Securities.

 

“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act.

 

“Rule 145” means Rule 145 promulgated by the Commission under the Securities
Act.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.

 

“SEC Effective Date” means the date the Registration Statement is declared
effective by the Commission.

 

“Trading Day” means (a) if the Common Stock is listed or quoted on an Approved
Market, then any day during which securities are generally eligible for trading
on the Approved Market, or (b) if the Common Stock is not then listed or quoted
and traded on an Approved Market, then any business day.

 

“Units” has the meaning given it in the recitals of this Agreement.

 

2. Term.  This Agreement shall expire two years from the SEC Effective Date,
unless terminated sooner hereunder.

 

4

 

 

3. Registration.

 

(a) Registration on Form S-1. Not later than the Registration Filing Date, the
Company shall use its best efforts to file with the Commission a Registration
Statement on Form S-1, or other applicable form, relating to the resale by the
Holders of all of the Registrable Securities, and the Company shall use its
commercially reasonable efforts to cause such Registration Statement to be
declared effective prior to the Registration Default Date.

 

(b) Piggyback Registration. The Holders of any shares of Common Stock removed
from the Registration Statement as the result of a cutback comment from the
Commission shall be entitled to Piggyback Registration with respect to such
removed shares at any time following the SEC Effective Date with respect to a
registration statement filed by the Company which would permit the inclusion of
such shares. Accordingly, if the Company shall determine to register for sale
for cash any of its Common Stock, for its own account or for the account of
others (other than the Holders), other than (i) a registration relating solely
to employee benefit plans or securities issued or issuable to employees,
consultants (to the extent the securities owned or to be owned by such
consultants could be registered on Form S-8) or any of their Family Members
(including a registration on Form S-8) or (ii) a registration relating solely to
a Securities Act Rule 145 transaction or a registration on Form S-4 in
connection with a merger, acquisition, divestiture, reorganization or similar
event, the Company shall promptly give to the Holders written notice thereof
(and in no event shall such notice be given less than 20 calendar days prior to
the filing of such registration statement), and shall, subject to Section 3(c),
include as a Piggyback Registration all of the Registrable Securities specified
in a written request delivered by the Holder thereof within 10 calendar days
after receipt of such written notice from the Company. However, the Company may,
without the consent of the Holders, withdraw such registration statement prior
to its becoming effective if the Company or such other stockholders have elected
to abandon the proposal to register the securities proposed to be registered
thereby. Notwithstanding the foregoing, Piggyback Registration will not apply to
any shares which can be sold without limitation under Rule 144.

 

(c) Underwriting. If a Piggyback Registration is for a registered public
offering that is to be made by an underwriting, the Company shall so advise the
Holders of the Registrable Securities eligible for inclusion in such
Registration Statement pursuant to Sections 3(b). In that event, the right of
any Holder to Piggyback Registration shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to sell any of their Registrable Securities through such
underwriting shall (together with the Company and any other stockholders of the
Company selling their securities through such underwriting) enter into an
underwriting agreement in customary form with the underwriter selected for such
underwriting by the Company or the selling stockholders, as applicable.
Notwithstanding any other provision of this Section, if the underwriter or the
Company determines that marketing factors require a limitation on the number of
shares of Common Stock or the amount of other securities to be underwritten, the
underwriter may exclude some or all Registrable Securities from such
registration and underwriting. The Company shall so advise all Holders (except
those Holders who failed to timely elect to include their Registrable Securities
through such underwriting or have indicated to the Company their decision not to
do so), and indicate to each such Holder the number of shares of Registrable
Securities that may be included in the registration and underwriting, if any.
The number of shares of Registrable Securities to be included in such
registration and underwriting shall be allocated among such Holders as follows:

 

5

 

 

(i) If the Piggyback Registration was initiated by the Company, the number of
shares that may be included in the registration and underwriting shall be
allocated first to the Company and then, subject to obligations and commitments
existing as of the date hereof, to all selling stockholders, including the
Holders, who have requested to sell in the registration on a pro rata basis
according to the number of shares requested to be included therein; and

 

(ii) If the Piggyback Registration was initiated by the exercise of demand
registration rights by a stockholder or stockholders of the Company (other than
the Holders), then the number of shares that may be included in the registration
and underwriting shall be allocated first to such selling stockholders who
exercised such demand and then, subject to obligations and commitments existing
as of the date hereof, to all other selling stockholders, including the Holders,
who have requested to sell in the registration on a pro rata basis according to
the number of shares requested to be included therein.

 

No Registrable Securities excluded from the underwriting by reason of the
underwriter’s marketing limitation shall be included in such registration. If
any Holder disapproves of the terms of any such underwriting, such Holder may
elect to withdraw such Holder’s Registrable Securities therefrom by delivering a
written notice to the Company and the underwriter. The Registrable Securities so
withdrawn from such underwriting shall also be withdrawn from such registration;
provided, however, that, if by the withdrawal of such Registrable Securities, a
greater number of Registrable Securities held by other Holders may be included
in such registration (up to the maximum of any limitation imposed by the
underwriters), then the Company shall offer to all Holders who have included
Registrable Securities in the registration the right to include additional
Registrable Securities pursuant to the terms and limitations set forth herein in
the same proportion used above in determining the underwriter limitation.

 

(d) Occurrence of Registration Event. If a Registration Event occurs, then the
Company will make payments in cash to each Holder of Registrable Securities (a
“Qualified Purchaser”), as liquidated damages for the amount of damages to the
Qualified Purchaser by reason thereof, at a rate equal to 0.5% of the purchase
price per Unit paid by such Holder in the PPO for the Registrable Securities
then held by each Qualified Purchaser for each full period of 30 days of the
Registration Default Period (which shall be pro rated for any period less than
30 days); provided, however, if a Registration Event occurs (or is continuing)
on a date more than one year after the Effective Date, liquidated damages shall
be paid only with respect to that portion of the Qualified Purchaser’s
Registrable Securities that cannot then be immediately resold in reliance on
Rule 144. Notwithstanding the foregoing, the maximum amount of liquidated
damages that may be paid to any Qualified Purchaser pursuant to this Section
3(d) shall be an amount equal to 6% of the purchase price per Unit paid by such
Holder in the PPO for the Registrable Securities held by such Qualified
Purchaser at the time of the first occurrence of a Registration Event. Each such
payment shall be due and payable within five days after the end of each full
30-day period of the Registration Default Period until the termination of the
Registration Default Period and within five days after such termination. Such
payments shall constitute the Qualified Purchaser’s exclusive remedy for such
events. If the Company fails to pay any partial liquidated damages or refund
pursuant to this Section in full within seven days after the date payable, the
Company will pay interest thereon at a rate of 8% per annum (or such lesser
maximum amount that is permitted to be paid by applicable law) to the Holder,
accruing daily from the date such partial liquidated damages are due until such
amounts, plus all such interest thereon, are paid in full. The Registration
Default Period shall terminate upon (i) the filing of the Registration Statement
in the case of clause (a) of the definition of Registration Event, (ii) the SEC
Effective Date in the case of clause (b) of the definition of Registration
Event, (iii) the ability of the Qualified Purchaser to effect sales pursuant to
the Registration Statement in the case of clause (c) of the definition of
Registration Event, (iv) the listing or inclusion and/or trading of the Common
Stock on an Approved Market, as the case may be, in the case of clause (d) of
the definition of Registration Event, and (v) in the case of the events
described in clauses (b) and (c) of the definition of Registration Event, the
earlier termination of the Registration Default Period. The amounts payable as
liquidated damages pursuant to this Section 3(d) shall be payable in lawful
money of the United States.

 

6

 

 

(e) Notwithstanding the provisions of Section 3(d) above, (a) if the Commission
does not declare the Registration Statement effective on or before the
Registration Default Date, or (b) if the Commission allows the Registration
Statement to be declared effective at any time before or after the Registration
Default Date, subject to the withdrawal of certain Registrable Securities from
the Registration Statement, and the reason for (a) or (b) is the Commission’s
determination that (x) the offering of any of the Registrable Securities
constitutes a primary offering of securities by the Company, (y) Rule 415 may
not be relied upon for the registration of the resale of any or all of the
Registrable Securities, and/or (z) a Holder of any Registrable Securities must
be named as an underwriter, the Holders understand and agree that in the case of
(b) the Company may reduce, on a pro rata basis, the total number of Registrable
Securities to be registered on behalf of each such Holder, and, in the case of
(a) or (b), and that a Holder shall not be entitled to any liquidated damages
with respect to the Registrable Securities not registered for the reason set
forth in (a), or so reduced on a pro rata basis as set forth in (b). In any such
pro rata reduction, the number of Registrable Securities to be registered on
such Registration Statement will first be reduced by the Registrable Securities
represented by the Warrant Shares (applied, in the case that some Warrant Shares
may be registered, to the Holders on a pro rata basis based on the total number
of unregistered Warrant Shares held by such Holders on a fully diluted basis),
and second by Registrable Securities represented by Conversion Shares (applied,
in the case that some Conversion Shares may be registered, to the Holders on a
pro rata basis based on the total number of unregistered Conversion Shares held
by such Holders). In addition, any such affected Holder shall be entitled to
Piggyback Registration rights after the Registration Statement is declared
effective by the Commission until the earlier of such time as: (AA) all
Registrable Securities have been registered pursuant to an effective
Registration Statement, (BB) the Registrable Securities may be resold without
restriction pursuant to Rule 144 of the Securities Act, or (CC) the Holder
agrees to be named as an underwriter in any such registration statement. The
Holders acknowledge and agree the provisions of this paragraph may apply to the
Registration Statement and Piggyback Registrations.

 

7

 

 

4. Registration Procedures for Registrable Securities.  The Company will keep
each Holder reasonably advised as to the filing and effectiveness of the
Registration Statement. At its expense with respect to the Registration
Statement, the Company will:

 

(a) prepare and file with the Commission with respect to the Registrable
Securities, a Registration Statement on Form S-1, or any other form for which
the Company then qualifies or which counsel for the Company shall deem
appropriate and which form shall be available for the sale of the Registrable
Securities in accordance with the intended methods of distribution thereof, and
use its commercially reasonable efforts to cause such Registration Statement to
become effective and shall remain effective for a period of one year or for such
shorter period ending on the earlier to occur of (i) the date as of which all of
the Holders as selling stockholders thereunder may sell all of the Registrable
Securities registered for resale thereon without restriction pursuant to Rule
144 (or any successor rule thereto) promulgated under the Securities Act or (ii)
the date when all of the Registrable Securities registered thereunder shall have
been sold (the “Effectiveness Period”). Thereafter, the Company shall be
entitled to withdraw such Registration Statement and the Investors shall have no
further right to offer or sell any of the Registrable Securities registered for
resale thereon pursuant to the respective Registration Statement (or any
prospectus relating thereto);

 

(b) if the Registration Statement is subject to review by the Commission,
promptly respond to all comments and diligently pursue resolution of any
comments to the satisfaction of the Commission;

 

(c) prepare and file with the Commission such amendments and supplements to such
Registration Statement as may be necessary to keep such Registration Statement
effective during the Effectiveness Period;

 

(d) furnish, without charge, to each Holder of Registrable Securities covered by
such Registration Statement such number of copies of the prospectus included in
such Registration Statement (including each preliminary prospectus and any other
prospectus filed under Rule 424 of the Securities Act) as such Holders may
reasonably request, in conformity with the requirements of the Securities Act,
to the extent required in order for the Holder to meet any prospectus delivery
requirement applicable to the disposition of the Registrable Securities owned by
such Holder, but only during the Effectiveness Period;

 

8

 

 

(e) use its commercially reasonable efforts to register or qualify such
registration under such other applicable securities laws of such jurisdictions
in the United States as any Holder of Registrable Securities covered by such
Registration Statement reasonably requests and as may be necessary for the
marketability of the Registrable Securities (such request to be made by the time
the applicable Registration Statement is deemed effective by the Commission) and
do any and all other acts and things necessary to enable such Holder to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such Holder; provided, that the Company shall not be required to (i)
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this paragraph, (ii) subject itself to
taxation in any such jurisdiction, or (iii) consent to general service of
process in any such jurisdiction.

 

(f) notify each Holder of Registrable Securities, the disposition of which
requires delivery of a prospectus relating thereto under the Securities Act, of
the happening of any event (as promptly as practicable after becoming aware of
such event), which comes to the Company’s attention, that will after the
occurrence of such event cause the prospectus included in such Registration
Statement, if not amended or supplemented, to contain an untrue statement of a
material fact or an omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading and the
Company shall promptly thereafter prepare and furnish to such Holder a
supplement or amendment to such prospectus (or prepare and file appropriate
reports under the Exchange Act) so that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus shall not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
unless suspension of the use of such prospectus otherwise is authorized herein
or in the event of a Blackout Period, in which case no supplement or amendment
need be furnished (or Exchange Act filing made) until the termination of such
suspension or Blackout Period;

 

(g) comply, and continue to comply during the Effectiveness Period, in all
material respects with the Securities Act and the Exchange Act and with all
applicable rules and regulations of the Commission with respect to the
disposition of all securities covered by such Registration Statement;

 

(h) as promptly as practicable after becoming aware of such event, notify each
Holder of Registrable Securities being offered or sold pursuant to the
Registration Statement of the issuance by the Commission of any stop order or
other suspension of effectiveness of the Registration Statement;

 

9

 

 

(i) use its commercially reasonable efforts to cause all the Registrable
Securities covered by the Registration Statement to be quoted on the OTC
Bulletin Board or such other principal securities market on which securities of
the same class or series issued by the Company are then listed or traded;

 

(j) provide a transfer agent and registrar, which may be a single entity, for
the shares of Common Stock at all times;

 

(k) if requested by the Holders, cooperate with the Holders to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities transferred by such Holders to a transferee pursuant to the
Registration Statement, which certificates shall be free, to the extent
permitted by applicable law, of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holders may request;

 

(l) during the Effectiveness Period, refrain from bidding for or purchasing any
Common Stock or any right to purchase Common Stock or attempting to induce any
person to purchase any such security or right if such bid, purchase or attempt
would in any way limit the right of the Holders to sell Registrable Securities
by reason of the limitations set forth in Regulation M of the Exchange Act; and

 

(m) take all other reasonable actions necessary to expedite and facilitate the
disposition by the Holders of the Registrable Securities pursuant to the
Registration Statement.

 

5. Suspension of Offers and Sales.  Each Holder agrees that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 4(f) hereof or of the commencement of a Blackout Period, such Holder
shall discontinue the disposition of Registrable Securities included in the
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 4(f) hereof or notice
of the end of the Blackout Period, and, if so directed by the Company, such
Holder shall deliver to the Company (at the Company’s expense) all copies
(including, without limitation, any and all drafts), other than permanent file
copies, then in such Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.

 

6. Registration Expenses.  The Company shall pay all expenses in connection with
any registration obligation provided herein, including, without limitation, all
registration, filing, stock exchange fees, printing expenses, all fees and
expenses of complying with applicable securities laws, and the fees and
disbursements of counsel for the Company and of its independent accountants;
provided, that, in any registration, each party shall pay for its own
underwriting discounts and commissions and transfer taxes. Except as provided in
this Section and Section 9, the Company shall not be responsible for the
expenses of any attorney or other advisor employed by a Holder.

 

10

 

 

7. Assignment of Rights.  No Holder may assign its rights under this Agreement
to any party without the prior written consent of the Company; provided,
however, that any Holder may assign its rights under this Agreement without such
consent to a Permitted Assignee as long as (a) such transfer or assignment is
effected in accordance with applicable securities laws; (b) such transferee or
assignee agrees in writing to become subject to the terms of this Agreement; and
(c) such Holder notifies the Company in writing of such transfer or assignment,
stating the name and address of the transferee or assignee and identifying the
Registrable Securities with respect to which such rights are being transferred
or assigned.

 

8. Information by Holder. Each Holder agrees to furnish to the Company a
completed selling securityholder notice and questionnaire in the form attached
to this Agreement as Annex A not later than three (3) Business Days following a
request therefor from the Company. The Company’s obligations in Section 3 with
respect to each Holder shall be conditioned upon such Holder’s furnishing to the
Company promptly upon request such information regarding itself, the Registrable
Securities held by it, the intended method of disposition of such securities,
and such other information as shall be required in order to comply with any
applicable law or regulation in connection with the registration of such
Holder’s Registrable Securities or any qualification or compliance with respect
to such Holder’s Registrable Securities and referred to in this Agreement. The
Company’s obligations in Section 3 with respect to each Holder shall also be
conditioned upon such Holder’s disposition of its Registrable Securities in
accordance with applicable law.

 

9. Indemnification.

 

(a) In the event of the offer and sale of Registrable Securities under the
Securities Act, the Company shall, and hereby does, indemnify and hold harmless,
to the fullest extent permitted by law, each Holder, its directors, officers,
partners, each other person who participates as an underwriter in the offering
or sale of such securities, and each other person, if any, who controls or is
under common control with such Holder or any such underwriter within the meaning
of Section 15 of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, and expenses to which the Holder or any such
director, officer, partner or underwriter or controlling person may become
subject under the Securities Act, the Exchange Act, or any other federal or
state law, insofar as such losses, claims, damages, liabilities or expenses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement of any material fact
contained in any registration statement prepared and filed by the Company under
which Registrable Securities were registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, or any omission to state
therein a material fact required to be stated or necessary to make the
statements therein in light of the circumstances in which they were made not
misleading, or any violation or alleged violation of the Securities Act, the
Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law by the
Company in connection with this Agreement; and the Company shall reimburse the
Holder, and each such director, officer, partner, underwriter and controlling
person for any legal or any other expenses reasonably incurred by them in
connection with investigating, defending or settling any such loss, claim,
damage, liability, action or proceeding; provided, that such indemnity agreement
found in this Section 9(a) shall in no event exceed the net proceeds from the
PPO received by the Company; and provided further, that the Company shall not be
liable in any such case (i) to the extent that any such loss, claim, damage,
liability (or action or proceeding in respect thereof) or expense arises out of
or is based upon (a) an untrue statement in or omission from such registration
statement, any such preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement in reliance upon and in conformity with
written information furnished to the Company by the Holder specifically for use
in the preparation thereof or (b) any failure of a Holder to distribute
Registrable Securities in accordance with applicable laws, or (ii) if the person
asserting any such loss, claim, damage, liability (or action or proceeding in
respect thereof) who purchased the Registrable Securities that are the subject
thereof did not receive a copy of an amended preliminary prospectus or the final
prospectus (or the final prospectus as amended or supplemented) at or prior to
the written confirmation of the sale of such Registrable Securities to such
person because of the failure of such Holder or underwriter to so provide such
amended preliminary or final prospectus and the untrue statement or omission of
a material fact made in such preliminary prospectus was corrected in the amended
preliminary or final prospectus (or the final prospectus as amended or
supplemented). Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of the Holders, or any such director,
officer, partner, underwriter or controlling person and shall survive the
transfer of such shares by the Holder.

 

11

 

 

(b) As a condition to including Registrable Securities in any registration
statement filed pursuant to this Agreement, each Holder agrees to be bound by
the terms of this Section 9 and to indemnify and hold harmless, to the fullest
extent permitted by law, the Company, its directors and officers, and each other
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, against any losses, claims, damages or liabilities, joint or
several, to which the Company or any such director or officer or controlling
person may become subject under the Securities Act, the Exchange Act, or any
other federal or state law, to the extent arising out of or based upon: (x) such
Holder’s failure to comply with the prospectus delivery requirements of the
Securities Act, (y) any failure of a Holder to distribute Registrable Securities
in accordance with applicable laws, or (z) any untrue or alleged untrue
statement of a material fact contained in any registration statement, any
prospectus, or any form of prospectus, or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading (i) to the extent, but
only to the extent, that such untrue statement or omission is contained in any
information so furnished in writing by such Holder to the Company specifically
for inclusion in the registration statement or such prospectus or (ii) to the
extent that (1) such untrue statements or omissions are based upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in the Registration Statement, such prospectus or such form of
prospectus or in any amendment or supplement thereto or (2) in the case of an
occurrence of an event of the type specified in Section 4(f) hereof, the use by
such Holder of an outdated or defective prospectus after the Company has
notified such Holder in writing that the prospectus is outdated or defective and
prior to the receipt by such Holder of the advice contemplated in Section 4(f).
In no event shall the liability of any selling Holder hereunder be greater in
amount than the dollar amount of the net proceeds received by such Holder upon
the sale of the Registrable Securities giving rise to such indemnification
obligation.

 

12

 

 

(c) Promptly after receipt by an indemnified party of notice of the commencement
of any action or proceeding involving a claim referred to in this Section
(including any governmental action), such indemnified party shall, if a claim in
respect thereof is to be made against an indemnifying party, give written notice
to the indemnifying party of the commencement of such action; provided, that the
failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under this Section, except to
the extent that the indemnifying party is actually prejudiced by such failure to
give notice. In case any such action is brought against an indemnified party,
unless in the reasonable judgment of counsel to such indemnified party a
conflict of interest between such indemnified and indemnifying parties may exist
or the indemnified party may have defenses not available to the indemnifying
party in respect of such claim, the indemnifying party shall be entitled to
participate in and to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party and, after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
for any legal or other expenses subsequently incurred by the latter in
connection with the defense thereof, unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim after the assumption of the
defenses thereof or the indemnifying party fails to defend such claim in a
diligent manner, other than reasonable costs of investigation. Neither an
indemnified nor an indemnifying party shall be liable for any settlement of any
action or proceeding effected without its consent. No indemnifying party shall,
without the consent of the indemnified party, consent to entry of any judgment
or enter into any settlement, which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect of such claim or litigation.
Notwithstanding anything to the contrary set forth herein, and without limiting
any of the rights set forth above, in any event any party shall have the right
to retain, at its own expense, counsel with respect to the defense of a claim.

 

13

 

 

(d) If an indemnifying party does or is not permitted to assume the defense of
an action pursuant to Sections 9(c) or in the case of the expense reimbursement
obligation set forth in Sections 9(a) and (b), the indemnification required by
Sections 9(a) and 9(b) shall be made by periodic payments of the amount thereof
during the course of the investigation or defense, as and when bills received or
expenses, losses, damages, or liabilities are incurred.

 

(e) If the indemnification provided for in Section 9(a) or 9(b) is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage or expense referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall (i) contribute to the amount paid or payable by such indemnified party as
a result of such loss, liability, claim, damage or expense as is appropriate to
reflect the proportionate relative fault of the indemnifying party on the one
hand and the indemnified party on the other (determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission relates to information supplied by the indemnifying party or the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission), or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law or provides a lesser sum to the indemnified party
than the amount hereinafter calculated, not only the proportionate relative
fault of the indemnifying party and the indemnified party, but also the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other, as well as any other relevant equitable considerations. No
indemnified party guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
indemnifying party who was not guilty of such fraudulent misrepresentation.

 

(f) Other Indemnification. Indemnification similar to that specified in this
Section (with appropriate modifications) shall be given by the Company and each
Holder of Registrable Securities with respect to any required registration or
other qualification of securities under any federal or state law or regulation
or governmental authority other than the Securities Act.

 

10. Rule 144.  With a view to making available to the Holders the benefits of
Rule 144 and any other rule or regulation of the Commission that may at any time
permit the Holders to sell the Registrable Securities to the public without
registration, the Company agrees: (i) to make and keep public information
available as those terms are understood in Rule 144, (ii) to file with the
Commission in a timely manner all reports and other documents required to be
filed by an issuer of securities registered under the Securities Act or the
Exchange Act pursuant to Rule 144, (iii) as long as any Holder owns any
Registrable Securities, to furnish in writing upon such Holder’s request a
written statement by the Company that it has complied with the reporting
requirements of Rule 144 and of the Securities Act and the Exchange Act, and to
furnish to such Holder a copy of the most recent annual or quarterly report of
the Company, and such other reports and documents so filed by the Company as may
be reasonably requested in availing such Holder of any rule or regulation of the
Commission permitting the selling of any such Registrable Securities without
registration and (iv) undertake any additional actions commercially reasonably
necessary to maintain the availability of the use of Rule 144.

 

14

 

 

11. Corporate Existence.  For a period of one (1) year commencing on the date
hereof, and so long as any Holder owns any Registrable Securities, the Company
shall not directly or indirectly consummate any merger, reorganization,
restructuring, reverse stock split, consolidation, sale of all or substantially
all of the Company’s assets or any similar transaction or related transactions
(each such transaction, an “Organizational Change”), unless, prior to the
consummation of an Organizational Change, the Company obtains the written
consent of the Majority Holders.

 

12. Independent Nature of Each Purchaser’s Obligations and Rights.  The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and each Purchaser shall not be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. Nothing contained herein and no action taken by
any Purchaser pursuant hereto, shall be deemed to constitute such Purchasers as
a partnership, an association, a joint venture, or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by
this Agreement. Each Purchaser shall be entitled to independently protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose; provided, however, that
the Majority Holders shall be able to alter the rights of each Purchaser as
provided herein.

 

13. Other Registration Rights.  The Company shall not grant any registration
rights which would require the Company to file a registration statement in
connection therewith prior to the effectiveness of the Registration Statement
without the consent of the Majority Holders.

 

14. Miscellaneous.

 

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the United States of America and the State of New
York, both substantive and remedial, without regard to New York conflicts of law
principles. Any judicial proceeding brought against either of the parties to
this Agreement or any dispute arising out of this Agreement or any matter
related hereto shall be brought in the courts of the State of New York, New York
County, or in the United States District Court for the Southern District of New
York and, by its execution and delivery of this Agreement, each party to this
Agreement accepts the jurisdiction of such courts. The foregoing consent to
jurisdiction shall not be deemed to confer rights on any person other than the
parties to this Agreement.

 

15

 

 

(b) Remedies. In the event of a breach by the Company or by a Holder of any of
their respective obligations under this Agreement, each Holder or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law and under this Agreement, including recovery of damages, shall be
entitled to specific performance of its rights under this Agreement. The Company
and each Holder agree that monetary damages would not provide adequate
compensation for any losses incurred by reason of a breach by it of any of the
provisions of this Agreement and hereby further agrees that, in the event of any
action for specific performance in respect of such breach, it shall not assert
or shall waive the defense that a remedy at law would be adequate.
Notwithstanding the foregoing, the sole and exclusive remedy for a Registration
Event shall be as set forth in Section 3(d).

 

(c) Successors and Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
Permitted Assignees, executors and administrators of the parties hereto.

 

(d) No Inconsistent Agreements. The Company has not entered, as of the date
hereof, and shall not enter, on or after the date of this Agreement, into any
agreement with respect to its securities that would have the effect of impairing
the rights granted to the Holders in this Agreement or otherwise conflicts with
the provisions hereof.

 

(e) Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof.

 

(f) Notices, etc. All notices or other communications which are required or
permitted under this Agreement shall be in writing and sufficient if delivered
by hand, by facsimile transmission, by registered or certified mail, postage
pre-paid, by electronic mail, or by courier or overnight carrier, to the persons
at the addresses set forth below (or at such other address as may be provided
hereunder), and shall be deemed to have been delivered as of the earlier of the
date of actual delivery or, as of the first business day following the date of
transmission, if delivered by facsimile, five days after mailing, if delivered
by registered or certified mail, or the next business day if delivered by
electronic mail or by overnight courier:

 

If to the Company to:

 

BOLDFACE Group, Inc.

1309 Pico Blvd., Suite A

Santa Monica, CA 90405 

Attention:  Nicole Ostoya, CEO and President

Facsimile:  (310) 421-9274

 

16

 

  

with a copy to (which shall not constitute notice):

 

Gottbetter & Partners, LLP 

488 Madison Avenue, 12th Floor 

New York, NY 10022

Attention:  Adam S. Gottbetter, Esq. 

Facsimile:  (212) 400-6901

 

If to the Purchasers:

 

To each Purchaser at the address set forth on the signature page hereto

 

or at such other address as any party shall have furnished to the other parties
in writing.

 

(g) Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any Holder, upon any breach or default of the Company under
this Agreement, shall impair any such right, power or remedy of such Holder nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of any similar breach or default thereunder occurring;
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any Holder of any
breach or default under this Agreement, or any waiver on the part of any Holder
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement, or by law or otherwise afforded to any
holder, shall be cumulative and not alternative.

 

(h) Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument. In the
event that any signature is delivered by facsimile transmission, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile signature page were an original thereof.

 

(i) Severability.  In the case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

(j) Amendments.  The provisions of this Agreement may be amended at any time and
from time to time, and particular provisions of this Agreement may be waived,
with and only with an agreement or consent in writing signed by the Company and
the Majority Holders. The Purchasers acknowledge that by the operation of this
Section, the Majority Holders may have the right and power to diminish or
eliminate all rights of the Purchasers under this Agreement.

 

[signature pages follow]

 

17

 

 

This Registration Rights Agreement is hereby executed as of the date first above
written.

 

  BOLDFACE GROUP, INC.       By:_______________________________   Name: Nicole
Ostoya   Title:   Chief Executive Officer and President

  

[PURCHASERS SIGN BY EXECUTING OMNIBUS SIGNATURE PAGE 

TO THE SECURITIES PURCHASE AGREEMENT]

 

 

 

 

ANNEX A

 

BOLDFACE GROUP, INC.

 

Selling Securityholder Notice and Questionnaire

  

The undersigned beneficial owner of securities of BOLDFACE Group, Inc., a Nevada
corporation (the “Company”), with respect to which the undersigned has certain
registration rights (“Registrable Securities”), understands that the Company has
filed or intends to file with the Securities and Exchange Commission a
registration statement (the “Registration Statement”) for the registration and
resale under Rule 415 of the Securities Act of 1933, as amended, of the
Registrable Securities, in accordance with the terms of a registration rights
agreement between the Company and the undersigned, among others (the
“Registration Rights Agreement”). A copy of the Registration Rights Agreement is
available from the Company upon request at the address set forth below. All
capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Registration Rights Agreement. 

 

Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus. 

 

NOTICE 

 

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by the
Selling Securityholder in the Registration Statement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate: 

 

QUESTIONNAIRE

 

 

1. Name: 

 

  (a) Full Legal Name of Selling Securityholder:                     (b) Full
Legal Name of Holder of Record (if not the same as (a) above) through which
Registrable Securities are held:                     (c) Full Legal Name of
Natural Control Person (which means a natural person who directly or indirectly
alone or with others has power to vote or dispose of the securities covered by
this questionnaire):            

 

 

 

 

2. Address for Notices to Selling Securityholder:

 

      Telephone: Fax: Email: Contact Person:   

 

3. Broker-Dealer Status:

 

(a)Are you a broker-dealer?

 

Yes ¨ No ¨

 

(b)If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 

Yes ¨ No ¨

 

Note: If “no” to Section 3(b), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

  

(c)Are you an affiliate of a broker-dealer?

 

Yes ¨ No ¨

 

(d)If you are an affiliate of a broker-dealer, do you certify that you purchased
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes ¨ No ¨

 

Note: If “no” to Section 3(d), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

  

2

 

 

4. Beneficial Ownership of Securities of the Company Owned by the Selling
Securityholder:

  

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company.

  

(a)Type and Amount of securities (including any Registrable Securities)
beneficially owned1 by the Selling Securityholder:                

  

5. Relationships with the Company:

 

Except as set forth below, neither the undersigned nor (if you are a natural
person) any member of your immediate family, nor (if you are not a natural
person) any of your affiliates2, officers, directors or principal equity holders
(owners of 5% of more of the equity securities of the undersigned) has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.

 

 State any exceptions here:            

 

 



1Beneficially Owned:  A “beneficial owner” of a security includes any person
who, directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise has or shares (i) voting power, including the power to
direct the voting of such security, or (ii) investment power, including the
power to dispose of, or direct the disposition of, such security.  In addition,
a person is deemed to have “beneficial ownership” of a security of which such
person has the right to acquire beneficial ownership at any time within 60 days,
including, but not limited to, any right to acquire such security: (i) through
the exercise of any option, warrant or right, (ii) through the conversion of any
security or (iii) pursuant to the power to revoke, or the automatic termination
of, a trust, discretionary account or similar arrangement. 

 

It is possible that a security may have more than one “beneficial owner,” such
as a trust, with two co-trustees sharing voting power, and the settlor or
another third party having investment power, in which case each of the three
would be the “beneficial owner” of the securities in the trust.  The power to
vote or direct the voting, or to invest or dispose of, or direct the investment
or disposition of, a security may be indirect and arise from legal, economic,
contractual or other rights, and the determination of beneficial ownership
depends upon who ultimately possesses or shares the power to direct the voting
or the disposition of the security. 

 

The final determination of the existence of beneficial ownership depends upon
the facts of each case.  You may, if you believe the facts warrant it, disclaim
beneficial ownership of securities that might otherwise be considered
“beneficially owned” by you.

 

2Affiliate:  An “affiliate” is a company or person that directly, or indirectly
through one or more intermediaries, controls you, or is controlled by you, or is
under common control with you.

  

3

 

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time prior to the effectiveness of the Registration Statement or
while the Registration Statement remains effective.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.

 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Selling Securityholder Notice and Questionnaire to be executed and delivered
either in person or by its duly authorized agent. 

 

BENEFICIAL OWNER (individual)   BENEFICIAL OWNER (entity)             Signature
  Name of Entity             Print Name   Signature           Print Name:
Signature (if Joint Tenants or Tenants in Common)       Title:

 



Dated:    

 

PLEASE E-MAIL OR FAX A COPY OF THE COMPLETED AND EXECUTED QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY MAIL, TO:

 

Gottbetter & Partners, LLP 

488 Madison Avenue, 12th Floor 

New York, NY 10022 

Attention: Kathleen L. Rush 

Facsimile: (212) 400-6901 

E-mail: klr@gottbetter.com 

 

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE AT YOUR FIRST
OPPORTUNITY.

 

4



